Name: Council Regulation (EEC) No 3703/90 of 17 December 1990 temporarly suspending the autonomous common customs tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  EU finance
 Date Published: nan

 21 . 12. 90 Official Journal of the European Communities No L 358 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3703/90 of 17 December 1990 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products temporarily by fixing their period of validity by reference to the interests of Community production, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community, and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the rele ­ vant sectors, suspension measures should be taken only HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the table appearing in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1991 . Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1990 . For the Council The President G. CARLI No L 358/2 Official Journal of the European Communities 21 . 12. 90 ANNEX CN code Description of goods Autonomousduties (%) ex 0302 69 98 Lump fish (Cyclopterus luapus), with roe, fresh or chilled, for proces ­ sing (a) 0 ex 0302 70 00 ex 0303 80 00 Hard fish roes, fresh, chilled or frozen 0 ex 0305 20 00 Hard fish roes, salted or in brine 0 ex 0710 21 00 Peas in pods, of the species Pisus sativus of the variety Hortense axiphius, frozen, of a thickness not exceeding 6 mm to be used, in their pods, in the manufacture of prepared meals (a) (c) 0 ex 0711 90 50 Mushrooms, excluding mushrooms of the species Agaricus spp., provisionally preserved in brine, in sulphur water, or in other preser ­ vative solutions, but unsuitable in that state for immediate consump ­ tion, for the food-canning industry , 0 ex 0713 33 90 Beans, while, dried, of the species Phaseolus vulgaris, of which not more than 2 % by weight are retained by a screen with apartures of 8 mm in diameter, for use in the food-canning industry (a) 0 ex 0804 10 00 Dates, fresh or dried, for packing for retail sale into immediate pack ­ ings of a net content not exceeding 11 kg (a) 0 ex 1604 30 90 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing (a) 0 (") Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. (c) However, the suspension is not allowed where processing is carried out by retail or catering undertakings.